Citation Nr: 0620304	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 15, 1988, rating determination in failing to adjudicate 
and grant service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1979 and from November 1982 to November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In June 6, 2006, the Board granted the veteran's motion to 
advance the appeal on its docket.


FINDING OF FACT

The June 1988 rating determination, which did not address or 
adjudicate service connection for Hepatitis C, considered the 
correct evidence and law as it then existed, and it did not 
involve an error that would undebatably lead to a different 
result if such error were corrected, and became final in the 
absence of a timely appeal.


CONCLUSION OF LAW

The RO's June 1988 was not clearly and unmistakably erroneous 
in failing to adjudicate and grant a claim of service 
connection for Hepatitis C.  38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), is inapplicable to 
claims of CUE.  Livesay v. Principi, 15 Vet. App, 165 (2001).

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A review of the veteran's service medical records reveals 
that they do not contain any complaints or findings of 
Hepatitis.  

In his August 1987 application for compensation and pension, 
the veteran requested service connection for a shoulder and 
back injury, a neck injury, a right elbow injury, and a 
ruptured liver, all stemming from an automobile accident in 
service.  

In January 1988, the veteran was afforded various VA 
examinations, including laboratory testing.  The laboratory 
tests revealed elevated potassium, SGOT, SGPT, LDH, MCV, and 
MCH.  

Abdominal examination revealed the repair of the ruptured 
liver to be resolved with only a well-healed midline scar.  

In a June 1988 rating determination, the RO granted service 
connection for status post abdominal exploration with repair 
of ruptured liver and assigned a noncompensable disability 
evaluation.  The RO also granted service connection for a 
right elbow fracture; a history of right supraspinatus 
tendonitis, status post thoracotomy; a history of fracture of 
the right rib cage; and scars for the right ear and scalp, 
and assigned noncompensable disability evaluations.  The 
veteran appealed several of the disability evaluations but 
did not appeal the liver evaluation.  The veteran made no 
reference to hepatitis during this period.

Following a March 1989 RO hearing for other issues, 
additional treatment records were received.  

In a February 1988 letter, the veteran's private physician, 
E. Chaplin, M.D., indicated that the veteran was being 
followed by a gastroenterologist due to hepatic enzyme 
changes.  In an October 1988 letter, Dr. Chaplin indicated 
that the veteran had abnormal liver function studies. He 
recommended that the veteran be evaluated by an internist or 
gastroenterologist.  

In an additional October 1988 letter, Dr. Chaplin indicated 
that the veteran's laboratory results had returned indicating 
elevation of the SGOT, GPT, gamma GTP and alk phos.  He noted 
that the pattern would be consistent with excess alcohol 
consumption.  

In April 2002, the veteran requested service connection for 
Hepatitis C.  

In a July 2004 rating determination, the RO granted service 
conenciton for Hepatitis C and assigned a 20 percent 
disability evaluation, effective November 25, 2003.  

In September 2004, the veteran claimed CUE in the June 1988 
rating determination with regard to Hepatitis C.  He noted 
that the RO had assigned a noncompensable disability 
evaluation for his status post abdominal exploration with 
repair of ruptured liver.  The veteran noted that during his 
compensation and pension examinations BGOT, BGPT, MCV, and 
MCH were abnormally high, and he asserted that these 
abnormalities were indications of Hepatitis C.  He contended 
that the rating specialist should have granted service 
connection for Hepatitis C related to his claim for repair of 
his ruptured liver and that he should have been rated as 20 
percent disabling.  

In a January 2005 statement, the veteran argued that he 
should have been notified of the abnormal laboratory tests, 
as he had claimed liver damage.

In February 2005 the veteran submitted a December 2004 report 
from M. Fry, M.D.  Dr. Fry indicated that based upon the lab 
data in January 1988, it was not possible to conclusively 
state that the veteran had Hepatitis C.  He added, however, 
that the liver abnormalities which were present demonstrated 
the possible existence of Hepatitis C.  Dr. Fry stated that 
at a minimum, follow-up of the abnormal blood tests would 
have been appropriate.  

Analysis

VA has a duty to liberally construe the pleadings of pro se 
claimants so as to discern claims for benefits.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Failure to 
adjudicate a pending claim can give rise to a valid claim of 
CUE.  Andrews v. Principi, 351 F.3d 1134 (Fed. Cir. 2003).

Accordingly, if the veteran had a pending claim at the time 
of the June 1988 rating decision, the failure of that 
decision to adjudicate and grant service connection could 
constitute CUE.

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  
"Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a).  "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for hepatitis 
prior to the June 1988 rating decision.  His 1987 claim 
mentioned only a ruptured liver, and made no reference to 
liver disease.  

The veteran has argued that his claim together with the 
abnormal findings on the VA examination should have been 
liberally construed as a claim for service connection for 
Hepatitis C.  At the time of the June 1988 rating decision, 
no one had interpreted the abnormal findings as indicative of 
hepatitis.  Even the veteran's doctor, reviewing the record 
decades later, has conceded that the laboratory findings did 
not clearly show Hepatitis C.  

In the absence of any medical findings of Hepatitis C, and 
any mention of hepatitis the veteran's part, it would be 
unreasonable to expect that rating personnel would have been 
able to discern that the veteran had Hepatitis C and was 
claiming the disease was service connected.

The veteran also appears to be arguing that the claim was 
reasonably raised by the medical evidence of record.  Aside 
from the fact that the medical evidence did not mention 
Hepatitis C, a medical record cannot serve to raise a claim 
for service connection.  Brannon v. West, 12 Vet. App. 32 
(1998); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

Assuming arguendo that a claim for compensation for Hepatitis 
C could have fallen under the veteran's claim for a ruptured 
liver in November 1987, there were no findings of Hepatitis C 
in either the veteran's service medical records or in the 
medical records of record at the time of the June 1988 
decision.  Dr. Fry's statement makes clear that the abnormal 
laboratory tests did not undebatably show Hepatitis C. 

There is no evidence of the type of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


ORDER

The June 15, 1988, rating determination did not involve CUE 
in failing to adjudicate and grant service connection for 
Hepatitis C, and the claim is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


